Citation Nr: 1420413	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  10-26 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel





INTRODUCTION

The Veteran had active service from June 1969 to July 1974 with service in Vietnam from June 1970 to March 1971.  The Veteran had subsequent service in the Air Force Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  Jurisdiction over the Veteran's claims was subsequently transferred to the RO in Los Angeles, California. 

The RO adjudicated these issues as claims to reopen.  The Veteran originally filed his claims in May 2005.  The RO denied the claims in January 2006.  In February 2006, the Veteran requested that the RO reconsider his claims, which were again denied in June 2006.  Exactly one year later, in June 2007, the Veteran filed another claim for hearing loss and tinnitus.  As the new claims were received within one year of the previous rating decision, the rating decisions never became final.  Thus, the issues on appeal are original service connection claims, as reflected on the title page of this decision.

These claims were processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required to clarify the Veteran's Air Force Reserves service.  The Veteran's service treatment records for active duty include some scattered records from 1985 through 1987 for the what appears to be Air Force Reserves service.  However, it is unclear how long the Veteran served in the Reserves, whether he had any periods of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA), or whether there are additional service treatment records related to his Reserves service.  The RO has not yet requested these records; this must be done on remand.

Remand is also required for an addendum medical opinion.  The February 2008 VA examiner did not have the benefit of examining the Veteran's Air Force Reserves records, only noting his December 1985 enlistment examination.  Therefore, an addendum opinion is warranted after obtaining the Veteran's Air Force Reserve records.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); 38 C.F.R. §§ 3.6(a), 3.303(d) (2013).  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the dates of his Air Force Reserves service, including whether he had any periods of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).  Subsequently, obtain all service treatment records and service personnel records related to his Reserves service.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  After any additional records are associated with the claims file, obtain a VA addendum opinion.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to the electronic claims file, any such relevant documents must be printed so they can be available to the examiner for review.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and an explanation provided for that conclusion.  

The examiner must provide an opinion regarding whether it is it at least as likely as not (i.e., 50 percent or more probability) that the Veteran's bilateral hearing loss and tinnitus were caused by any period of active duty, ACDUTRA, or INACDUTRA.

3.  After completing the above actions, conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraph. 

4.  When the development has been completed, the case should be reviewed on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be aff
orded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



